Non val, C. J.
This is an error proceeding to review an order confirming the sale of real estate under a decree foreclosing a tax lien. The grounds urged in the court below for vacating the sale were: (1.) That an appeal had been prosecuted from the decree of foreclosure and a supersedeas bond given. (2.) The property was appraised too low. (3.) Lots 10 and 11 were appraised together. (4.) No copy of the appraisement was filed in the office of the clerk of the district court within the time required by law. The same points only are raised by the petition in error. The appeal from the decree of foreclosure did not stay the carrying into effect its provisions, as no supersedeas bond was given by the appellants within twenty days after the decree was rendered, as section 677 of the Code of Civil Procedure required.
No objection to the appraisement having been made before the sale, this court is not called upon to determine whether the premises were appraised too low, or whether each lot should have been separately appraised. A copy of the appraisement was deposited by the sheriff in the office of the clerk of the district court before the property was advertised for sale. This was all the law required. The order of confirmation is
Affirmed.